Citation Nr: 1445380	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota



THE ISSUE

Entitlement to service connection for a claimed back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision of the RO.  

In September 2013, the Veteran testified before the undersigned Veterans Law Judge by way of a videoconference hearing.  He also testified in July 2011 before a Decision Review Officer at the RO.  Transcripts of both hearings are of record.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran testified at the hearing in September 2013 that he received chiropractic treatment from Dr. Clack approximately five or six years earlier and placed the time of treatment around 2007 or 2008.  

The Veteran also testified that Dr. Clack had used a new x-ray machine which showed that he had two crushed discs from an injury approximately 40 years earlier.  He reports that this time frame would have been consistent with a back injury he experienced in service when he jumped out of a helicopter.  He also testified that he recently submitted evidence from Dr. Clack in the form a yellow record.  However, there is no evidence from Dr. Clack on file.  

Consequently, an attempt must be made to obtain this newly identified pertinent evidence.  38 U.S.C.A. § 5103A(b).

Chiropractic records from Dr. Plath in February 2010 reflected that the Veteran's "problem" involving tight shoulders, tightness in his neck and a missing disc, could have been caused by an injury at work due to breaking horses.  He also reported incidents involving a rolled truck and being thrown from a horse, and listed the dates of the incidents as "15 yrs."  

In order to make a fully informed decision in this matter based on a complete disability picture, the RO should request that the Veteran provide the dates and details of these incidents as well as the name and location where he received medical treatment following the incidents.  Thereafter, VA must attempt to obtain the identified records.  38 C.F.R. § 3.159.

Lastly, the Veteran's representative acknowledged in writing in April 2013 receiving a Supplemental Statement of the Case (SSOC) in April 2013; however, there is no SSOC on file.  Accordingly, a copy of the April 2013 SSOC must be obtained and associated with the claims file.  

Furthermore, any additional development deemed necessary so as to properly decide the underlying merits of the claim should be undertaken, to include affording the Veteran a new VA examination if indicated.  See 38 U.S.C.A. § 5103A(d).

Based on the foregoing, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him provide the names and location of medical providers as well as dates of treatment related to reported incidents of breaking horses, being thrown from a horse, and being in a "rolled truck."    

2.  The AOJ then take all indicated action in order to obtain copies of any outstanding records from any identified health care provider, to include the records referable to treatment with Dr. Clack around 2007 and 2008, following the procedures of 38 C.F.R. § 3.159.  

3.  The AOJ also should take all indicated steps in order to associate a copy of the April 2013 SSOC with the record.  

4.  Then, after reviewing all of the evidence of record and undertaking any additional development deemed appropriate to properly decide this claim, including obtaining an addendum medical opinion or affording the Veteran a new VA examination, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran and his representative then should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



